I think that parties to a contract can determine their own relation whether it shall be landlord and tenant or vendor and vendee. That in this case they have by their contract under seal determined that relation to be landlord and tenant which upon the complete fulfillment of the terms imposed upon the lessee becomes that of vendor and vendee. The instrument becomes in that case a contract for the sales or conveyance of the land. I think the county *Page 889 
judge had jurisdiction to determine whether the instrument was a lease or a contract for the sale of lands. The term "Conditional Sale" is not applicable to this class of contract.